DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.
 
Claim Objections
	The previous claim objections are withdrawn in light of the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Surapaneni (US 2010/0144022), in view of Benedict (US 2005/0176140), Gandlur (US 2011/0014689), Otter (US 2015/0024429), and Choi (US 7,510,866).
Regarding claim 1, Surapaneni discloses a culture apparatus comprising: a culture vessel (paragraph [0013], “a toroidal container”) including an internal space (abstract “internal contents”) containing a culture solution (paragraph [0057]) in which a culture target (paragraph [0054]) is suspended (paragraph [0078]); a gas supply apparatus (paragraph [0060], “inlet port for gas”) supplying a single gas (paragraph [0060] “an inert gas”) or a mixed gas (paragraph [0067] “filtered air stream”) to the internal space (abstract “internal contents”) of the culture vessel (paragraph [0013], “a toroidal container”); and, an agitation apparatus (paragraph [0002] “agitated by external means, such as a platform”) agitating the culture solution by changing position and posture of the culture vessel (paragraph [0017]), wherein the agitation apparatus (paragraph [0002]) changes the position and posture of the culture vessel (paragraph [0017]) to circulate (paragraph [0055] or Fig. 3) the culture solution (paragraph [0057]) in the internal space (abstract “internal contents”) of the culture vessel (paragraph [0013], “a toroidal container”); and,
a stage (Fig. 5, element 511) holding the culture vessel (Fig. 5, element 505; or paragraph [0083], “container/tube”); an oscillating head (Fig. 5, element 515A) that supports the stage (Fig. 5, element 511) swingably about a first axis of oscillation extending in a horizontal direction (Fig. 5, element “L” 555) and a second axis of oscillation extending in a horizontal direction and orthogonal (Fig. 5, element “T” 560) to the first axis of oscillation (Fig. 5, element “L” 555) and that includes a coupling shaft (Fig. 5, element 515); a tilting mechanism including an oscillating head coupling part (Fig. 5, element 510) slidably disposed (paragraph [0085], “movably attached”) around the coupling shaft (Fig. 5, element 515) of the oscillating head (Fig. 5, element 515A), a base part (Fig. 5, element 580), and a link arm (Fig. 5, element 583) including one end pivotally fixed to the oscillating head coupling part (Fig. 5, element 510) and the other end pivotally fixed to the base part (Fig. 5, 580, via the motor 584).
Regarding the limitation “so that a bottom surface of the internal space of the culture vessel is partially revealed and that the revealed portion transitions in a circulating direction” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). Surapaneni’s device would be fully capable of operating in this manner given the toroidal shape of the culture vessel and a minimum of circulating liquid.
Assuming arguendo that Surapaneni does not disclose a gas supply apparatus, Benedict discloses a gas supply apparatus (claim 35 gas tanks and gas regulators).
In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor of Surapaneni with the gas supply apparatus of Benedict in order to supply the bioreactor with oxygen or carbon dioxide to help cells grow at the correct level of dissolved oxygen and pH.
Surapaneni does not disclose:
“a single rotary actuator including a rotating table rotating about a rotation center axis extending in a vertical direction”, 
“a base part attached to the rotating table of the single rotary actuator”, 
“a tilting mechanism disposed on the rotating table of the single rotary actuator”, 
“a rotary actuator lifting/lowering mechanism configured to lift and lower the single rotary actuator in the vertical direction such that the base part of the tilting mechanism attached to the rotating table of the single rotary actuator is, respectively, lifted towards and lowered away from the oscillating head” and 
“further configured to tilt the oscillating head through the link arm, the oscillating head coupling part, and the coupling shaft”.
Regarding 1) through 4) Gandlur discloses a single rotary actuator (Fig. 11, element 18).
In the analogous art of toroidal bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Surapaneni with the single rotary actuator of Gandlur in order to be able to spin the toroidal bioreactor around a vertical axis to produce movement in the culture medium.
Regarding 1) and 2), Otter discloses a rotating table rotating about a rotation center axis extending in a vertical direction (paragraph [0076]), as well as a base part attached to the rotating table (paragraph [0081], or Fig. 5, element 18).
In the analogous art of distributing suspended cells homogeneously, it would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Surapaneni in view of Gandlur with the rotating table of Otter in order to enable the homogeneous distribution of suspended cell components on relatively large surfaces (Otter, paragraph [0011]), as well as keeping cell distribution uniform for samples for quantitative analysis (Otter, paragraph [0010]).
Regarding 4), Choi discloses a rotary actuator lifting/lowering mechanism in the vertical direction (Fig. 2, element 90 “ball screw” and abstract).
In the analogous art of bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the rotary actuator of Surapaneni in view of Gandlur and Otter with the rotary actuator lifting/lowering mechanism of Choi in order to raise or lower the stage holding the cell culture container.
	Regarding 3), the limitation “a tilting mechanism disposed on the rotating table of the rotary actuator” modified Surapaneni teaches all claimed structural limitations. This is because the tilting mechanism is described in the claim limitations (instant claim 1, “an oscillating head coupling part… a base part … and a link arm …”), and these claim limitations have already been taught as above.
	Regarding 4), the limitation “a rotary actuator lifting/lowering mechanism configured to lift and lower the single rotary actuator in the vertical direction such that the base part of the tilting mechanism attached to the rotating table of the single rotary actuator is, respectively, lifted towards and lowered away from the oscillating head”, modified Surapaneni discloses all claimed structural limitations. The prior art structure is fully capable of carrying out the claimed intended use because the rotary actuator lifting/lowering mechanism of Choi (Choi, Fig. 2, element 90 “ball screw” and abstract) would be able to move other components in a vertical direction such as the base part due to the vertical orientation of the rotary actuator lifting/lowering mechanism.
	Regarding 5), the limitation “[a rotary actuator lifting/lowering mechanism…] further configured to tilt the oscillating head through the link arm, the oscillating head coupling part, and the coupling shaft”, modified Surapaneni discloses all claimed structural limitations. The prior art structure is fully capable of carrying out the claimed intended use because the rotary actuator lifting/lowering mechanism of Choi (Choi, Fig. 2, element 90 “ball screw” and abstract) would be able to move other components in a vertical direction such as the link arm, due to the vertical orientation of the rotary actuator lifting/lowering mechanism.
Regarding claim 2, Surapaneni discloses that the agitation apparatus (paragraph [0002]) is configured to tilt the culture vessel (paragraph [0078]) relative to a horizontal direction (paragraph [0063] “pitch, yaw, and roll movement”); and to change a tilt direction (Figs. 4a, 4b, and 4c) of the culture vessel (paragraph [0078]) in a circulating direction (Fig. 3).
Regarding the limitation “so that a bottom surface of the internal space of the culture vessel is partially revealed” and “so that the revealed portion transitions in the circulating direction”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). Surapaneni’s device would be fully capable of operating in this manner given the toroidal shape of the culture vessel and a minimum of circulating liquid.
Regarding claim 3, Surapaneni discloses that the agitation apparatus (paragraph [0002]) includes: a stage (Fig. 5, element 511) holding the culture vessel (paragraph [0013] “toroidal container”), a first motor (paragraph [0015]) swinging the stage (Fig. 5, element 511) at a first frequency (paragraph [0072] “motion time periods”) about a first axis of oscillation extending in a horizontal direction (paragraph [0070] “a first rolling motion 125 around the longitudinal axis ‘L’ ”), and a second motor (paragraph [0015]) swinging the stage (Fig. 5, element 511) at a second frequency (paragraph [0072] “motion time periods”) about a second axis of oscillation extending in a horizontal direction and orthogonal to the first axis of oscillation (paragraph [0070] “a second pitching motion 120 around the transverse axis ‘T’ ”).
Regarding the limitation “and wherein the first frequency and the second frequency are the same wavelength and amplitude and different in phase by a quarter wavelength” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). Despite the non-orthogonal placement of the motors, the apparatus of Surapaneni would be fully capable of functioning in the same manner of operation as the instant invention.
Regarding claim 7, Surapaneni discloses that the internal space of the culture vessel is annular (paragraph [0002]).
Regarding claim 8, Surapaneni discloses that the culture vessel is a flexible culture bag (paragraph [0059]).
Regarding claim 9, Surapaneni discloses that the culture target is suspended cells (paragraph [0078]) or adherent cells acclimated to floating.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Surapaneni (US 2010/0144022) in view of Benedict (US 2005/0176140), Gandlur (US 2011/0014689), Otter (US 2015/0024429), and Choi (US 7,510,866) as applied to claim 2, further in view of Cheng (US 2013/0189767).  
Regarding claim 5, Surapaneni discloses oxygen and sensors (paragraph [0075]).
Surapaneni does not disclose a dissolved oxygen measuring device measuring a concentration of dissolved oxygen in the culture solution, wherein the culture apparatus controls at least one of an area of the revealed portion on the bottom surface of the internal space of the culture vessel and a transition speed of the revealed portion based on the measured concentration of dissolved oxygen.
Cheng discloses a dissolved oxygen measuring device measuring a concentration of dissolved oxygen in the culture solution (paragraph [0008] and claim 8, “oxygen sensor”), wherein the culture apparatus controls a transition speed (claim 9, “rotational speed”) based on the measured concentration of dissolved oxygen (claim 8, “oxygen sensor”).
In the analogous art of bioreactor control, it would have been obvious to one skilled in the art before the effective filing date to modify the bioreactor of Surapaneni with the measurement of dissolved oxygen in the culture solution and process control using agitation rate in order to regulate the amount of dissolved oxygen in the culture solution.
Regarding the limitations “an area of the revealed portion on the bottom surface of the internal space of the culture vessel” and “a transition speed of the revealed portion”, the apparatus of Surapaneni in view of Cheng would be able to control these variables, since both Surapaneni discloses a controller (paragraph [0014], “controller”) and Cheng discloses a controller (paragraph [0036], “system controller”).
	Regarding claim 6, Surapaneni discloses sensors (paragraph [0075]).
	Surapaneni does not disclose a pH measuring device measuring a pH value of the culture solution, wherein the culture apparatus controls at least one of the area of the revealed portion on the bottom surface of the internal space of the culture vessel and the transition speed of the revealed portion based on the measured pH value.
	Cheng discloses a pH measuring device measuring a pH value of the culture solution (paragraph [0008] and claim 8, “pH sensor”), wherein the culture apparatus controls the transition speed (claim 9 “rotational speed”) based on the measured pH value (claim 8, “pH sensor”).
Regarding the limitations “the revealed portion on the bottom surface of the internal space of the culture vessel” and “the transition speed of the revealed portion”, the apparatus of Surapaneni in view of Cheng would be able to control these variables, since both Surapaneni discloses a controller (paragraph [0014], “controller”) and Cheng discloses a controller (paragraph [0036], “system controller”).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higuchi (US 2018/0305650) – This invention is an annular culture bag that has circumferential fluid circulation. This circumferential fluid circulation is driven via a culture device that changes stage position and posture.
Hata (US 2017/0073626) – This invention is a cell culture circulation device (abstract) with a rotating drive (paragraph [0044]) and a single link arm (paragraph [0044], element 5 “push-up member”).

Response to Arguments
Applicant’s arguments filed on April 12, 2022 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.

Regarding the 35 U.S.C. § 112(f) interpretation about “a rotary actuator lifting/lowering mechanism lifting and lowering the rotary actuator in the vertical direction” in claim 1, the interpretation stands. This is because the claim language conforms to the general placeholder “lifting/lowering mechanism” and is modified by functional language “configured to lift and lower the single rotary actuator in the vertical direction”. There is also a transitional phrase “configured to”. Lastly, the generic placeholder does not have sufficient structure in the claim limitation. Therefore, the specification was consulted and a ball screw mechanism was the interpretation for this claim limitation.

	Regarding the arguments about Surapeneni, the Examiner agrees that the elements 583, 585, and 587 are called “[m]embers, rods, or levers” (Surapeneni, paragraph [0086]). However, these members, rods, or levers are used in the fashion of the instant invention’s link arm (instant Fig. 13, element 234). Both the Surapeneni rods and the instant link arm are used to drive vertical motion to tilt the culture vessel, based on Fig. 5 of Surapeneni and Fig. 13 of the instant drawings. Modified Surapeneni teaches the remaining structures that are described in the Applicant Remarks.

Notably, Surapeneni teaches three link arms, one for each of the three motors. For future notice, a claim limitation that describes only one link arm and not a plurality of link arms may or may not be described in Gandlur, depending on how this hypothetical amendment would be claimed. Gandlur describes a single shaft that drives circular motion from an electric motor, much like the coupling shaft of the instant invention. However, neither Surapeneni nor Gandlur describe a vertical motion from only a single link arm and not a plurality of link arms as in the instant invention. Nevertheless, newly cited Hata (in the additional references, above) appears to disclose a single link arm and not a plurality of link arms that drives a vertical motion to circulate cell culture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799